Citation Nr: 0718974	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-03 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to June 
1972.  

The issue of hypertension as secondary to the service-
connected Type II diabetes mellitus was stated to have been 
taken as an inferred issue in the July 2003 rating decision.  
The veteran is currently service-connected for Type II 
diabetes mellitus.  As no contentions have been advanced 
relative to service connection for hypertension as being 
directly incurred or aggravated in service, the only question 
for consideration at this time is secondary service 
connection and this decision will be limited to that issue 
accordingly.  


FINDING OF FACT

Hypertension was not caused by, aggravated by or otherwise 
related to service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not proximately due to or aggravated by 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible 


for providing; 3) what part of that evidence VA will attempt 
to obtain for him; and 
4) the need to send the RO any additional evidence that 
pertains to his claim.  38 C.F.R. § 3.159.  After initial 
adjudication by the RO, VA satisfied the second and third 
required elements in a September 2003 letter.  This defective 
and untimely notice was followed by a complete notification 
letter issued in October 2005 and a March 2006 letter which 
contained the elements of service connection as defined by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as the 
RO did not readjudicate the claim after issuance of the 
complete notification letter.  The defective notice was cured 
by the later issuance of a May 2006 supplemental statement of 
the case.  The appellant has been provided the appropriate 
notice prior to the claim being adjudicated by the Board and 
prior to the last final adjudication by the RO.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records and VA treatment records, 
as well as affording the veteran several VA examinations 
regarding his claim.  There does not appear to be any other 
evidence, VA or private, relevant to the claim at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claim at this time.


II.  Claim for Entitlement to Service Connection

The veteran claims that he has been diagnosed with 
hypertension which manifested secondary to his service-
connected diabetes mellitus.  

Direct service connection will be granted if the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  Service connection may also be granted as 
secondary to any service-connected disability when the 
evidence shows the disability is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) the weight 
of the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those two events.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board has reviewed the entire evidence of record with a 
view to identify all evidence that would be supportive of the 
veteran's claim.  In this regard, the veteran's VA treatment 
records are extensive reflecting treatment for both diabetes 
and hypertension.  The only record found which could support 
the veteran's claim is a treatment note dated in August 2003 
which contains the following comment:  "Diabetes/Insulin-
Resistance with associated HTN, which is well controlled on 
current medical regimen.  DM is also well controlled.  No 
nephropathy."  This comment made during the course of a note 
concerning treatment contains no rationale for associating 
diabetes with hypertension and the context in which this 
assessment was made is not apparent from the record.  

On the other hand, the medical evidence against the veteran's 
claim is fairly significant.  On examination in June 2003 
conducted for the purpose of determining whether he had 
diabetes and, if so, any complications thereof, the examiner 
diagnosed diabetes mellitus type 2 and hypertension 
indicating that the hypertension was "essential in 
etiology".  An additional examination was again conducted in 
June 2004 at which time the examiner again diagnosed diabetes 
mellitus and also "Hypertension likely essential in 
etiology."  Clearly neither of two examinations support the 
veteran's claim with both indicating that the hypertension 
was essential in etiology and no opinion was expressed which 
could be construed as relating the hypertension to diabetes 
in any manner.

Still another examination was conducted in November 2005 with 
the veteran's claims folder being made available to the 
examiner for review.  Following a review of the record and 
examination, the VA examiner concluded that the veteran had 
"Hypertension, likely essential in etiology, unlikely 
related to his diabetes mellitus type 2 or his Military 
service."  

Finally, in December 2006 another examination was conducted 
and the examiner was specifically asked for an opinion as to 
whether the hypertension was caused by diabetes mellitus and, 
if  not directly caused, whether it was aggravated by the 
diabetes.  Again the medical records and claim folder were 
made available to the examiner and were reviewed.  The 
examiner concluded that hypertension was not related to the 
diabetes because the veteran had no diabetic nephropathy and 
the hypertension was less likely aggravated by the diabetes.  
He provided a rationale for his opinion citing to various 
blood pressure readings taken over the years and the 
treatment for hypertension.  He concluded with the following:

	Analysis of the BPs prior to the addition of each 
antihypertensive drug shows that his BP was above 
the ideal BP target for diabetic pts which is 
125/75 or lower.  His highest BP recorded were 
150/80, 143/71, 143/63 for 11/2003, 12/2000, 8/2000 
respectively.  His baseline BP in 1999 were 135/71 
and 139/64, 140/70 hardly a significant increase to 
claim there is an aggravation.  I think his BP was 
only difficult to bring down and not aggravated.

	His microalbumin .21.  He has no diabetes related 
kidney disease or nephropathy that could 
potentially cause aggravation of his HTN.  
Therefore his HTN is most likely not aggravated by 
his diabetes.

After reviewing the above, it is readily apparent that on the 
one hand there is one medical record containing a notation of 
diabetes with associated hypertension without any rationale 
being reported for this comment.  On the other hand, there 
are examinations which were specifically conducted for the 
purpose of determining whether the diabetes and hypertension 
were related either by direct cause and effect or by 
aggravation.  Clearly, these examiners were of the opinion 
that no such relationship existed.  The Board must conclude 
that the negative opinions clearly outweigh the one comment 
that could possible support the veteran's claim.  These 
examinations were conducted after a complete review of the 
record and the examiner in December 2006 clearly expressed 
the rationale for his opinion.  

While the veteran may sincerely believe that he has 
hypertension as secondary to service-connected Type II 
diabetes mellitus, as a lay person, he is not competent to 
render a medical diagnosis or etiological opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  He has 
also submitted medical literature, but this does not refer to 
the specific facts in his case and is only persuasive as to a 
relationship between diabetes and hypertension in some 
instances, but not in his specific case.  In sum, the 
preponderance of the evidence establishes that the veteran 
currently does not have hypertension that was either caused 
by or aggravated by Type II diabetes mellitus.  As the 
preponderance of the evidence, is against the claim, there is 
no reasonable doubt to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hypertension as 
secondary to service-connected Type II diabetes mellitus is 
denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


